[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 07-12605                ELEVENTH CIRCUIT
                                                          FEBRUARY 8, 2010
                         Non-Argument Calendar
                       ________________________               JOHN LEY
                                                            ACTING CLERK

                   D. C. Docket No. 03-20272-CR-PAS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

JUAN CARLOS ELSO,
a.k.a. J.C. Elso,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 8, 2010)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:
       In United States v. Elso, 422 F.3d 1305 (11th Cir. 2005), we affirmed Juan

Carlos Elso’s convictions and the sentences he received for conspiracy to commit,

and for committing, money laundering.1 Elso thereafter moved the district court,


       1
           The Elso panel described the charges and the facts on which they were based thusly:

         Juan Carlos Elso appeals his conviction and sentence for money laundering and
conspiracy, pursuant to 18 U.S.C. §§ 1956(a)(1)(B)(i) and (ii), and § 1956(h). A jury convicted
Elso, an attorney, of engaging in a transaction involving drug proceeds knowing that the
transaction was designed in whole or in part to conceal or disguise the nature, location, source,
ownership, or control of the money, as well as conspiring to do so. He was also convicted of
conspiring to engage in a financial transaction involving drug proceeds to avoid a federal
transaction reporting requirement. Elso was sentenced to 121 months' imprisonment.
         At trial, the government presented testimony that Elso had become friends with Andy and
Rudy Diaz, brothers who were importing cocaine. During their friendship, which began in 1994,
Elso represented Rudy in a drug case in which charges were dropped in 2001. Andy Diaz
testified that he paid Elso $50,000 for his legal services at that time, and paid Elso's investigator
$7000, all in cash.
         Elso's convictions under § 1956(a)(1)(B)(i) FN2 and § 1956(h) were based on the events
of November 15, 2001, when Elso retrieved $266,800 in drug money from Andy Diaz's home.
According to testimony presented at trial, Andy Diaz arrived at Elso's office that day after having
delivered almost $500,000 in drug proceeds to an undercover agent posing as a Colombian
courier, and claimed he was being followed by law enforcement agents. He expressed concern
that law enforcement agents would discover and seize more drug money that was hidden in a
floor safe at his home. Elso told Andy he would take care of the situation. After moving Andy's
truck in an effort to throw off the surveillance, Elso went to Andy's home, retrieved $266,800 in
cash from the floor safe, loaded it into a briefcase which he put into his car trunk, and attempted
to drive back to his law office. When law enforcement agents tried to stop his car, he refused to
stop, continuing to try to evade the police until he was blocked by traffic. Agents impounded his
car, obtained a search warrant, and seized the money they found in the trunk.
         The conviction under § 1956(h) for conspiracy to violate § 1956(a)(1)(B)(ii) was based
on a 1999 wire transfer Elso performed for Elizabeth Garcia, the common-law wife of Wlberth
Gaviria, another client Elso represented on drug charges. The government presented evidence
that Garcia was given $200,000 in drug money to distribute for laundering. She was to divide the
money into amounts less than $10,000 to avoid federal reporting requirements. Garcia brought
$10,000 of that money to Elso, who deposited the money into his law firm's trust account, kept
$200 as a commission, and wired the remaining $9800 to an account affiliated with Colombian
drug suppliers. Elso did not file federally required reports in conjunction with this transaction.
Elso, 422 F.3d at 1307-08 (footnotes omitted).

                                                  2
pursuant to Federal Rule of Criminal Procedure 33(b)(1) for a new trial based on

newly discovered evidence. The district court denied his motion. He now appeals

the ruling, arguing that the district court abused its discretion in denying his

motion because newly discovered evidence showed that (A) the district judge

should have recused because she had prior knowledge of disputed evidentiary

matters and was biased against him; (B) the Government failed to disclose

exculpatory evidence in violation of the Brady rule2 and the court failed to conduct

an evidentiary hearing regarding the violation; and (C) the prosecution knowingly

used and relied on perjured testimony.

      We review for abuse of discretion a district court’s denial of a motion for a

new trial based on newly discovered evidence for an abuse of discretion. United

States v. Vallejo, 297 F.3d 1154, 1163 (11th Cir. 2002) (reviewing the district

court’s refusal to grant a new trial based on alleged violations of Brady and Giglio

v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972)), or the

court’s denial of an evidentiary hearing on such motion. United States v. Massey,

89 F.3d 1433, 1443 (11th Cir. 1996).

      Rule 33 provides that a “court may vacate any judgment and grant a new

trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a).


      2
          See Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).

                                               3
      To succeed on a motion for new trial based on newly discovered
      evidence, the movant must establish that (1) the evidence was
      discovered after trial, (2) the failure of the defendant to discover the
      evidence was not due to a lack of due diligence, (3) the evidence is
      not merely cumulative or impeaching, (4) the evidence is material to
      issues before the court, and (5) the evidence is such that a new trial
      would probably produce a different result.

United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir. 2003) (quotation

omitted). The movant’s “[f]ailure to meet any one of these elements will defeat”

the motion. United States v. Starrett, 55 F.3d 1525, 1554 (11th Cir. 1995).

Unsubstantiated allegations and accusations will not suffice to establish these

elements. See United States v. Calderon, 127 F.3d 1314, 1354-55 (11th Cir. 1997)

(affirming the denial of a motion for a new trial because the allegations of

impropriety were supported only by appellants “self-serving affidavits” and were

“totally unsubstantiated by any objectively credible source”).

      When the resolution of a motion for a new trial is clear, the district court is

not required to hold an evidentiary hearing. Jernigan, 341 F.3d at 1289.

Moreover, “the acumen gained by a trial judge over the course of the

proceedings” makes the same court “well qualified” to rule on the motion without

holding an evidentiary hearing. United States v. Schlei, 122 F.3d 944, 994 (11th

Cir. 1997) (quotations omitted). With these principles in mind, we turn to Elso’s

arguments.

                                          4
                                         A.

      Elso generally contends that his newly discovered evidence of the district

judge’s impartiality and bias required the granting of a new trial. He states that,

pursuant to a motion filed in a prior unrelated case, the judge obtained

extrajudicial information that maligned him and, moreover, concerned disputed

evidentiary facts. As a result, the judge’s bias against him was reasonably brought

into question and the judge should have recused.

      With respect to allegations of judicial bias, 28 U.S.C. § 144 provides:

      Whenever a party to any proceeding in a district court makes and files
      a timely and sufficient affidavit that the judge before whom the matter
      is pending has a personal bias or prejudice either against him or in
      favor of any adverse party, such judge shall proceed no further therein
      ....

28 U.S.C. § 144. Accordingly, properly pleaded facts in a § 144 affidavit must be

accepted as true. To warrant recusal, however, a movant must allege facts that

would convince a reasonable person that bias actually exists. Christo v. Padgett,

223 F.3d 1324, 1333 (11th Cir. 2000).

      Section 455(a) provides, in relevant part:

      Any justice, judge, or magistrate of the United States shall disqualify
      himself in any proceeding in which his impartiality might reasonably
      be questioned.

28 U.S.C. § 455. Under § 455(a), recusal is appropriate only if “an objective,

                                          5
disinterested, lay observer fully informed of the facts underlying the grounds on

which recusal was sought would entertain a significant doubt about the judge’s

impartiality.” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir.2003)

(quotation omitted). The standard for determining whether a judge’s conduct

violated § 455(a) is an objective standard and independent of whether the judge

was actually conscious of the circumstances creating an appearance of

impartiality. Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 850, 108

S.Ct. 2194, 2197, 100 L.Ed.2d 855 (1988). Subsection 455(b)(1) “provides that a

judge also shall disqualify himself where . . . he actually ‘has a personal bias or

prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceeding.’” United States v. Amedeo, 487 F.3d 823, 828 (11th

Cir. 2007) (quoting 28 U.S.C. § 455(b)(1)).

       Elso failed to establish that he lacked knowledge of the evidence underlying

his claim of judicial bias at the time of trial or that recusal was warranted. In

short, the judge did not abuse her discretion in denying his motion for new trial on

that basis.

                                          B.

       Elso next argues that newly discovered evidence established that the

Government withheld exculpatory information, which was material and favorable

                                           6
to him. He states that the Government omitted from debriefing reports

exculpatory statements of two witnesses, both of whom refused his pretrial

requests for interviews and invoked their Fifth Amendment privilege against self-

incrimination at trial. In an affidavit he attached to his motion for reconsideration

of the court’s order denying his motion for new trial,3 Elso asserted that both

witnesses are now willing to provide exculpatory testimony.4 It is undisputed that

Elso relied on the Government’s reports concerning its debriefings of these

witnesses during trial, attempted to have their statements admitted at trial, and

asked the court to grant them judicial immunity or, alternatively, order the

Government to give them immunity so they could provide exculpatory testimony.

Elso further alleges that his due diligence in seeking to have the statements

admitted at trial was undermined by the prosecutorial misconduct, and that such

misconduct warranted an evidentiary hearing.

       Under Brady, “the prosecution is required to disclose to the defense

evidence favorable to the accused if the evidence is material to guilt or

punishment.” Starrett, 55 F.3d at 1555. “The United States Supreme Court has

       3
        Elso’s motion for reconsideration is not at issue in this appeal because he has advanced
no argument with respect to the district court’s order denying the motion. See United States v.
Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998) (stating that when a defendant fails to offer
argument on an issue, it is abandoned).
       4
           The affidavit is the only evidence Elso presented in support of his claim.

                                                  7
held that impeachment evidence, as well as exculpatory evidence, falls within the

Brady rule.” Id. (quotation, alteration, and ellipsis omitted). To obtain a new trial

based on a Brady violation,

      the defendant must show that (1) the government possessed favorable
      evidence to the defendant; (2) the defendant does not possess the
      evidence and could not obtain the evidence with any reasonable
      diligence; (3) the prosecution suppressed the favorable evidence; and
      (4) had the evidence been disclosed to the defendant, there is a
      reasonable probability that the outcome would have been different.

Vallejo, 297 F.3d at 1164. “[N]ewly-available, exculpatory testimony of a

codefendant is not considered newly discovered evidence sufficient to grant a Rule

33 motion unless it satisfies [the] five-part test” articulated in Vallejo. United

States v. DiBernardo, 880 F.2d 1216, 1224-25 (11th Cir. 1989) (where defendants

were “well aware” of witness’ proposed testimony before trial, “the testimony

cannot be deemed ‘newly discovered evidence’ within the meaning of Rule 33”).

      The district court did not abuse its discretion by denying Elso’s motion for

new trial based on the alleged Brady violation because Elso failed to demonstrate

that he could not have possessed the evidence underlying his claim with

reasonable diligence. Moreover, the court did not abuse its discretion in denying

the motion without conducting an evidentiary hearing because the resolution of

the Brady claim was clear, and Elso failed to offer any objective evidence in



                                           8
support of the claim.

                                          C.

      Elso’s final argument is that the prosecution knowingly relied on false

testimony at trial in violation of Giglio. Elso states that the proffered testimony at

issue was false because it was inconsistent with evidence at trial and conflicts with

testimony that the two witnesses who invoked their Fifth Amendment privilege at

trial are now willing to provide. For the first time in his reply brief, he argues that

the district court abused its discretion in denying his motion for a new trial (based

on newly discovered evidence of a Giglio violation) without conducting an

evidentiary hearing.

      In a specific application of the Brady rule, the defendant can establish a due

process violation under Giglio, if he can show that (1) the prosecutor “knowingly

used perjured testimony or failed to correct what he subsequently learned was

false testimony,” and (2) there is a reasonable probability that the perjured

testimony could have affected the judgment. See Davis v. Terry, 465 F.3d 1249,

1253 (11th Cir. 2006) (quotation omitted) (habeas context). See Ventura v. Att’y.

Gen., Fla., 419 F.3d 1269, 1277 (11 Cir. 2005) (noting that “the origins of the

Giglio doctrine” stemmed from the Supreme Court’s decision in Napue v. Illinois,

360 U.S. 264, 269, 79 S.Ct. 1173, 1177, 3 L.Ed.2d 1217 (1959), which held that

                                           9
the government’s failure to correct false testimony by a state witness violated the

defendant’s due process rights). “To obtain a reversal on the grounds that the

government relied on perjured testimony, the following must be shown: (1) the

contested statements were actually false, (2) the statements were material, and

(3) the prosecution knew that they were false.” United States v. Baily, 123 F.3d

1381, 1396 (11th Cir. 1997). The use of testimony that is inconsistent with a

witness’s prior testimony or that of a codefendant does not suffice to show that the

proffered testimony was false. Hays v. State of Ala., 85 F.3d 1492, 1499 (11th Cir.

1996); United States v. Michael, 17 F.3d 1383 (11th Cir. 1994). We do not

consider arguments raised for the first time in a reply brief. Lovett v. Ray, 327

F.3d 1181, 1183 (11th Cir. 2003).

      The district court did not abuse its discretion in denying Elso’s Rule

33(b)(1) motion based on the government’s knowing use of false testimony

because Elso failed to prove that the proffered testimony was false. Further,

because he challenged the court’s failure to hold an evidentiary hearing as to the

alleged Giglio violation for the first time in his reply brief, the argument is

abandoned, and we decline to consider it.

      AFFIRMED.




                                          10